In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Hart, J.), entered August 7, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On its motion for summary judgment dismissing the *792complaint, the defendant demonstrated its entitlement to judgment as a matter of law based upon the doctrine of primary assumption of the risk (see Roberts v Boys & Girls Republic, Inc., 10 NY3d 889 [2008]; Sutfin v Scheuer, 74 NY2d 697, 698 [1989]; Koenig v Town of Huntington, 10 AD3d 632, 633 [2004]; Starke v Town of Smithtown, 155 AD2d 526, 527 [1989]; see also Pira v Sterling Equities, Inc., 16 AD3d 396, 396-397 [2005]). In opposition, the plaintiff failed to raise a triable issue of fact (see Bereswill v National Basketball Assn., 279 AD2d 292, 293-294 [2001]). Accordingly, the Supreme Court properly granted the defendant’s motion. Florio, J.E, Covello, Balkin and Leventhal, JJ., concur. (See 17 Misc 3d 218.]